DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 7, 10-12, 14-15 and 19-21 have been amended. 
		Claims: 2-3 and 8 have not been amended. 
		Claims: 4-6, 9, 13 and 16-18 have been cancelled. 

	EXAMINER’S NOTES:
	The examiner notes that the current amendments filed on 05/20/22, will be entered by the examiner as the applicant’s amendments correspond to amending the independent claims 1 and 14-15 to remove previously recited limitations and amending dependent claims 7, 10-12 and 19-21 to correct the minor antecedence issues resulting from the removal of the previously recited limitations and as the remaining limitations have already been addressed by the examiner in the previous office action.


Response to Arguments
Applicant’s arguments filed 05/20/22 with regards to claims 1-3, 7-8, 10-12, 14-15 and 19-21 have been fully considered but they are not persuasive.    
 



	APPLICANT’S ARGUMENTS:
	The applicant argues that …  In amended claim 1, a first target cell in neighbor cells of the UE is reselected, and is determined according to a measurement result of the neighbor cells of the UE. In an example. when the UE finds no cell of the target type, the UE may reselect a cell of a non-target type, that is, the non-target type may be the first target cell in neighbor cells of the UE. i.e., the neighbor cells of the UE have no cell of the target type. When the UE does not find any cell of the target type, the UE cannot complete the cell reselection, the non-largest type may be reselected to avoid the condition that there is no cell where the UE may reside.  Cui discloses heterogeneous network load balancing. Specifically, in paragraphs [0015] and [0097], Cui discloses: the disclosed aspects provide enhancements to the idle mode mobility state handling cell reselection procedure. The enhancements include cell-type specific scaling factors, which allow the user equipment device to camp on a best suitable cell (corresponding to the cell of the target type). A threshold determination component 506 ascertains whether the reported signal strengths meet or exceed a threshold level.  For example, a signal strength of a source network is compared to one or more neighbor networks (or target networks). If the reported signal strength of a target network is not at least as good as the source network. or does not exceed the reported signal strength of the source network, that particular target network is removed from consideration and the mobile device does not consider that network in a selection/reselection procedure. However, if the reported signal strength of a network meets the entry level criteria, further analysis of that network is considered in combination with the mobility state of the mobile device. That is, Cui teaches that, the cell of a non-target type is removed from consideration in a selection/reselection procedure.  … none of Cui, Tanikawa or Sawada discloses “reselecting a first target cell in neighbor cells of the UE wherein the first target cell is determined according to a measurement result of the neighbor cells of the UE” and “determining the motion speed state of the UE according to a movement distance of the UE within a fourth target duration” (See Pages 7-10 of Applicant’s Arguments filed on 05/20/22).

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The teachings of Cui does disclose the applicant’s argued limitations of “reselecting a first target cell in neighbor cells of the UE wherein the first target cell is determined according to a measurement result of the neighbor cells of the UE” and “determining the motion speed state of the UE according to a movement distance of the UE within a fourth target duration” as will be apparent in the following explanations provided below. 

	The examiner directs the applicant to the highlighted portions of Cui, [0015], [0049] & [0097] seen below:

[0015] The disclosed aspects provide enhancements to the idle mode mobility state handling cell reselection procedure. The enhancements include cell-type specific scaling factors, which allow the user equipment device to camp on a best suitable cell. The cell is selected based on the mobility state of the user equipment device and the characteristics of the candidate cells. The user equipment mobility state (e.g., speed, direction, and pattern the device is moving) has an impact on idle mode cell reselection on the types of cells the user equipment device should choose to camp on. Other considerations include the received signal level, the types of cells (e.g., macro, small, or distributed antenna system (DAS)), and the associated radio network congestion situation.




[0097] According to an implementation, prior to the scaling factor manager component 208 applying the scaling factors, a threshold determination component 506 ascertains whether the reported signal strengths meet or exceed a threshold level. For example, a signal strength of a source network is compared to one or more neighbor networks (or target networks). If the reported signal strength of a target network is not at least as good as the source network, or does not exceed the reported signal strength of the source network, that particular target network is removed from consideration and the mobile device does not consider that network in a selection/reselection procedure. However, if the reported signal strength of a network meets the entry level criteria, further analysis of that network is considered in combination with the mobility state of the mobile device.



[0049] According to an implementation, the transit analysis component 314 can determine the speed at which the user equipment device is being moved satisfies a first speed level condition, a second speed level condition, a third speed level condition, and so forth. For example, if the user equipment device is being moved less than X miles per hour, the speed level can be categorized as slow. If the user equipment device is being moved more than X miles per hour, but less the Y miles per hour, the speed level can be categorized as medium. Further, if the user equipment device is being moved more than Y miles per hour, the speed level can be categorized as fast. Although three speed levels are described herein, it should be understood that fewer, or more, speed levels can be utilized based on the particular implementation.


 
	As can be seen from the highlighted portions of Cui seen above, Cui, [0015] discloses providing enhancements to the idle mode mobility state handling cell reselection procedure (i.e. reads on reselecting) wherein the enhancements include cell-type specific scaling factors which allow the user equipment device to camp on a best suitable cell and the cell is selected (i.e. reads on first target cell) based on the mobility state of the user equipment device and characteristics (i.e. reads on a measurement result) of the candidate cells (i.e. reads on the neighbor cells) and the user equipment mobility state such as speed, direction and pattern the device is moving has an impact on idle mode cell reselection on the types of cells the user equipment should choose to camp on and other considerations include the received signal level (i.e. reads on a measurement result), the types of cells and the associated radio network congestion situation and Cui, [0097] discloses a threshold determination component ascertains whether the reported signal strength meets or exceeds a threshold level for example a signal strength of a source network is compared to one or more neighbor networks or target networks and if the reported signal strength of a target network is not at least as good as the source network or does not exceed the reported signal strength of the source network, the particular target network is removed from consideration and the mobile device does not consider that network in a selection or reselection procedure however if the reported signal strength of a network meets the entry level criteria, further analysis of that network is considered in combination with the mobility state of the mobile device which clearly reads on the applicant’s argued limitations of “reselecting a first target cell in neighbor cells of the UE wherein the first target cell is determined according to a measurement result of the neighbor cells of the UE”.
	
In addition, Cui, [0049] discloses the transit analysis component can determine the speed at which the user equipment device is being moved satisfies a first speed level condition, a second speed level condition, etc. and if the user equipment device is being moved less than X miles (i.e. reads on movement distance) per hour (i.e. reads on target duration), the speed level can be categorized as slow (i.e. reads on motion speed state) and if the user equipment device is being moved more than Y miles (i.e. reads on movement distance) per hour (i.e. reads on target duration), the speed level can be categorized as fast (i.e. reads on motion speed state) and although three speed levels are described, it should be understood that fewer or more speed levels can be utilized based on the implementation which clearly reads on the applicant’s argued limitations of “determining the motion speed state of the UE according to a movement distance of the UE within a fourth target duration”.

	Furthermore, the examiner would like to note that the applicant’s arguments appears to highlight via underlining specific portions of what the claimed invention is directed towards (i.e. “In an example, when the UE finds no cell … the neighbor cells of the UE have no cell of the target type”) as well as what the indicated prior art Cui teaches (i.e. “If the reported signal strength of a target network … and the mobile device does not consider that network in a selection / reselection procedure”) but does not appear to include additional arguments as to why said highlighted portions are relevant with regards to the claimed invention and as such it is unclear to the examiner as to how said highlighted portions should be addressed.




Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645